Dismissed and Opinion Filed September 21, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01054-CV

      RETAIL SERVICES WIS CORPORATION D/B/A PRODUCT
     CONNECTIONS, JOHN JASON GRAMLING, NATHAN STOUT,
     AMANDA VILLA, KATHERINE PALMER, CASEY KING, AND
                   JAMES ROSE, Appellants
                            V.
                  CROSSMARK, INC., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-05122-2020

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      Before the Court is appellants’ unopposed voluntary motion to dismiss, which

asks that we dismiss the appeal, with costs to be borne by each party as incurred by

them, pursuant to a settlement agreement reached between the parties. The motion

also asks that we lift the stay imposed by our March 10, 2021 order so the parties

can dismiss the underlying litigation.     We grant appellants’ motion, lift the

temporary stay imposed by our May 10, 2021 order, and dismiss the appeal. See
TEX. R. APP. P. 42.1(a)(1). Subject to any agreement between the parties, each party

will bear its own costs of appeal.

      Having dismissed the appeal at appellant’s request, our mandate will issue

forthwith.


201054f.p05                               /Ken Molberg/
                                          KEN MOLBERG
                                          JUSTICE




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RETAIL SERVICES WIS                         On Appeal from the 429th Judicial
CORPORATION D/B/A PRODUCT                   District Court, Collin County, Texas
CONNECTIONS, JOHN JASON                     Trial Court Cause No. 429-05122-
GRAMLING, NATHAN STOUT,                     2020.
AMANDA VILLA, KATHERINE                     Opinion delivered by Justice
PALMER, CASEY KING, AND                     Molberg. Justices Goldstein and
JAMES ROSE, Appellants                      Smith participating.

No. 05-20-01054-CV          V.

CROSSMARK, INC., Appellee

      In accordance with this Court’s opinion of this date, the appeal is
DISMISSED. Subject to any agreement between the parties, it is ORDERED that
each party to bear its own costs of the appeal.


Judgment entered this 21st day of September, 2021.




                                      –3–